        Case: 1:19-cv-02260-DCN Doc #: 1 Filed: 09/27/19 1 of 9. PageID #: 1



                    IN THE UNITED STATES DISTRICT COURT
                     FOR THE NORTHERN DISTRICT OF OHIO
                              EASTERN DIVISION

THE NOCO COMPANY                                  )
30339 DIAMOND PARKWAY, #102                       )
GLENWILLOW, OHIO 44139                            )   CASE NO:
                                                  )
                          Plaintiff,              )   JUDGE:
                                                  )
       v.                                         )
                                                  )
JOHN DOE D/B/A HEBRON STORES                      )
AND HEBRON AUTO PARTS                             )
75 EXECUTIVE DRIVE                                )
AURORA, ILLINOIS 60564                            )
                                                  )
                           Defendant.             )

                                 COMPLAINT
                       (JURY DEMAND ENDORSED HEREIN)

       Plaintiff The NOCO Company d/b/a NOCO (“Plaintiff”) by and through counsel,

and for its Complaint against Defendant John Doe d/b/a Hebron Stores and Hebron

Auto Parts (“Defendant”), states as follows:

                                       INTRODUCTION

       1.      Defendant is engaged in the unauthorized sale of products distributed by,

and willfully infringing upon the intellectual property of, Plaintiff. These unauthorized

sales and infringing activities are illegal, have harmed, and will continue to harm

Plaintiff.

                                         PARTIES

       2.      Plaintiff designs, manufactures, and sells battery chargers, portable

power devices, and related battery products and accessories (collectively, the

“Products”).
          Case: 1:19-cv-02260-DCN Doc #: 1 Filed: 09/27/19 2 of 9. PageID #: 2



         3.    Defendant is selling the Products and using Plaintiff’s proprietary

intellectual property in connection with such sales without the authority or consent of

Plaintiff.

                                 JURISDICTION/VENUE

         4.    This Court has jurisdiction pursuant to 28 U.S.C. § 1338.

         5.    Pursuant to Ohio Revised Code Section 2307.382, this Court has personal

jurisdiction over Defendant because Defendant has caused tortious injury in the State

of Ohio.

         6.    Venue is proper pursuant to 28 U.S.C. § 1391(b)(2).

                                      BACKGROUND

                                    Plaintiff’s Business

         7.    Plaintiff sells the Products on its website (https://no.co/), to wholesalers

and authorized resellers (each, a “Reseller” and together, “Resellers”), and through

online stores such as Amazon.

         8.    When Plaintiff sells to Resellers it enters into contracts with such sellers

(“Reseller Agreements”).

         9.    Resellers may only sell the Products pursuant to a Reseller Agreement.

         10.   Plaintiff uses Reseller Agreements in order to promote fair competition

between Resellers and to protect its brand, its goodwill, and its valuable intellectual

property, including its proprietary images, designs, and content (“Copyrights”) and the

registered trademarks, including the trademarks NOCO® and NOCO GENIUS®

(“Trademarks”).




{K0667159.1}                                  2
          Case: 1:19-cv-02260-DCN Doc #: 1 Filed: 09/27/19 3 of 9. PageID #: 3



         11.      The Reseller Agreements limit Resellers’ use of the Copyrights and

Trademarks to avoid brand dilution, tarnishment, and confusion as to the origin of the

Products. An example of such an agreement is attached as Exhibit A.

         12.      The Reseller Agreements only permit sales of the Products to retail

consumers and expressly prohibit bulk sales or sales to wholesalers. See Exh. A.

         13.      The Reseller Agreements also specify that any warranties associated with

the Products are only valid when sold by Resellers. Id.

               Defendant Begins Selling the Products Without Authorization

         14.      At least since August 20, 2019, Plaintiff has been aware, and has so

notified Defendant, that Defendant was selling the Products and using Plaintiff’s

Copyrights and Trademarks without authorization and without Plaintiff’s consent.

         15.      Defendant sells the Products online on www.amazon.com using the

Amazon storefront Hebron Auto Parts, hebronautoparts.com, and possibly other

websites. An example of Defendant’s sales is attached as Exhibit B.

         16.      Upon information and belief, Defendant purchases the Products from

Resellers.

         17.      Upon information and belief, the Resellers from which Defendant

purchases the Products have Reseller Agreements with Plaintiff.

         18.      Upon information and belief, Defendant induces Resellers to sell the

Products to Defendant in bulk for the purpose of resale.

         19.      Upon information and belief, as of the date of this filing, Defendant

continues to violate Plaintiff’s contractual and intellectual property rights.




{K0667159.1}                                    3
       Case: 1:19-cv-02260-DCN Doc #: 1 Filed: 09/27/19 4 of 9. PageID #: 4



             Plaintiff Demands Defendant Cease Selling the Products

       20.    On August 27, 2019, undersigned counsel sent a letter informing

Defendant that it was, inter alia, selling the Products without authorization and that

such sales violated Plaintiff’s rights in the Copyrights and the Trademarks (the

“Letter”). The Letter is attached as Exhibit C.

       21.    The Letter also put Defendant on notice of Plaintiff’s claims, and

requested that Defendant cease such conduct immediately.

       22.    As of the date of this filing, Defendant has failed to cease selling the

Products and continues to violate Plaintiff’s rights.

       23.    Defendant’s continued use of the Copyrights and Trademarks after

receiving the Letter willfully infringes on Plaintiff’s rights in the Copyrights and

Trademarks.

                                       Count One
                         Declaratory Judgment/Injunctive Relief

      24.     Plaintiff hereby incorporates each and every preceding paragraph as if

fully restated herein.

      25.     An actual and justiciable controversy exists between Plaintiff and

Defendant related to whether Defendant has the right to sell the Products without

Plaintiff’s consent and in violation of Plaintiff’s rights in the Trademarks.

      26.     The Court, pursuant to O.R.C. § 2721.03 and Fed. R. Civ. P. 57, should

declare that Defendant has no right or authorization to sell the Products, or use the

Trademarks, as these actions have harmed and continue to harm Plaintiff in an

amount to be determined at trial.
          Case: 1:19-cv-02260-DCN Doc #: 1 Filed: 09/27/19 5 of 9. PageID #: 5



        27.    The Court should further declare that the Letter gave Defendant actual

notice that it was not authorized to use the Trademarks, and that Defendant’s

continued willfull use violates Plaintiff’s rights in the Trademarks.

        28.    Such a declaration is proper, pursuant to O.R.C. §§ 2721.03 and 2721.06,

because it would “terminate the controversy between the parties” and “remove an

uncertainty” with respect to this issue.

        29.    Additionally, the Court should enjoin Defendant from any further sales of

the Products and use of the Trademarks.

                                       Count Two
                                   Unfair Competition

        30.    Plaintiff hereby incorporates each and every preceding paragraph as if

fully restated herein.

        31.    Defendant’s actions, including, but not limited to, its unauthorized sale of

the Products and its unauthorized use of the Trademarks constitute unfair competition.

        32.    Defendant’s actions have damaged Plaintiff in the form of, inter alia, lost

sales, interference with prospective business relationships, trademark infringement,

trademark dilution, tarnishment, and copyright infringement.

        33.    As a direct and proximate cause of Defendant’s conduct, Plaintiff has

suffered and will continue to suffer damages in an amount to be proven at trial.

                                     Count Three
                         Tortious Interference with Contract

         34.   Plaintiff hereby incorporates each and every preceding paragraph as if

fully restated herein.




{K0667159.1}                                 5
          Case: 1:19-cv-02260-DCN Doc #: 1 Filed: 09/27/19 6 of 9. PageID #: 6



         35.     The Reseller Agreements are valid binding contracts between Plaintiff

and each Reseller.

         36.     At least since receiving the Letter, Defendant has been aware of these

contracts and the prohibition against bulk sales to unauthorized resellers.

         37.     Despite this knowledge, Defendant induced such Reseller to sell the

Products to Defendant in breach of the Reseller Agreement.

         38.     Defendant improperly interfered with Plaintiff’s contractual relationships

with its Resellers.

         39.     As a direct and proximate cause of Defendant’s interference, Plaintiff has

suffered and will continue to suffer damages in an amount to be proven at trial.

                                     Count Four
                       Trademark Infringement (15 U.S.C. § 1114)

         40.     Plaintiff hereby incorporates each and every preceding paragraph as if

fully restated herein.

         41.     Plaintiff is the owner of the Trademarks (e.g. NOCO® and NOCO

GENIUS®).

         42.     Defendant uses the Trademarks in connection with its sale of the

Products without Plaintiff’s authorization or consent.

         43.     Defendant’s use of the Trademarks is likely to cause confusion among

consumers as to the source and origin of the Products.

         44.     Plaintiff informed Defendant that its sales of the Products infringed on

Plaintiff’s rights in the Trademarks.

           45.   Defendant’s continued use of the Trademarks constitutes willful

trademark infringement pursuant to 15 U.S.C. § 1114.

{K0667159.1}                                   6
          Case: 1:19-cv-02260-DCN Doc #: 1 Filed: 09/27/19 7 of 9. PageID #: 7



           46.   As a result, Plaintiff has suffered damages and will continue to suffer

damages in an amount to be proven at trial.

                                     Count Five
                          Trademark Dilution (15 U.S.C. § 1125)

           47.   Plaintiff hereby incorporates each and every preceding paragraph as if

fully restated herein.

           48.   The Trademarks are well known and distinctive within the battery and

chargeable battery industry.

           49.   Defendant’s use of the Trademarks is causing the willful dilution of the

Trademarks by blurring and tarnishing the reputation and goodwill associated with the

Trademarks in violation of 15 U.S.C. § 1125(c).

           50.   As a result, Plaintiff has suffered damages and will continue to suffer

damages in an amount to be proven at trial.

                                     Count Six
                   Ohio Deceptive Trade Practices (O.R.C. § 4165.02)

           51.   Plaintiff hereby incorporates each and every preceding paragraph as if

fully restated herein.

           52.   Defendant’s unauthorized use of the Trademarks is likely to cause

confusion as to the source of the Products in violation of O.R.C. § 4165.02(A)(2).

           53.   Defendant’s unauthorized use of the Trademarks creates the

misperception that Defendant and Plaintiff are affiliated, which violates O.R.C. §

4165.02(A)(3).

           54.   As a result, Plaintiff has suffered damages and will continue to suffer

damages in an amount to be proven at trial.



{K0667159.1}                                   7
          Case: 1:19-cv-02260-DCN Doc #: 1 Filed: 09/27/19 8 of 9. PageID #: 8



         WHEREFORE, Plaintiff prays for judgment as follows:

      A.    As to Count One, a declaratory judgment declaring that Defendant is
unauthorized to sell the Products and is willfully violating Plaintiff’s rights in the
Trademarks, and permanently enjoin Defendant from any further sales of the Products;

       B.     As to Count Two, award compensatory damages in an amount to be
determined at trial, but in excess of $25,000, as well as attorney fees and costs, disgorge
Defendant of the proceeds from its unauthorized sales of the Products, and
permanently enjoin Defendant from unfairly competing with Plaintiff by further selling
the Products;

        C.    As to Count Three, award compensatory damages in an amount to be
determined at trial, but in excess of $25,000, as well as attorney fees and costs, disgorge
Defendant of the proceeds from its unauthorized sales of the Products, and
permanently enjoin Defendant from interfering with Plaintiff’s contractual
relationships with its Resellers by further selling the Products;

        D.    As to Count Four, pursuant to 15 U.S.C. § 1117(a), award Plaintiff up to
three times its actual and compensatory damages to be determined at trial, which
exceed $25,000, as well as Plaintiff’s attorney fees and costs, disgorge Defendant of all
proceeds from its unauthorized sales of the Products, and permanently enjoin
Defendant from using, and consequently willfully infringing on, the Trademarks;

        E.    As to Count Five, pursuant to 15 U.S.C. § 1117(a), award Plaintiff up to
three times its actual and compensatory damages to be determined at trial, which
exceed $25,000, as well as Plaintiff’s attorney fees and costs, disgorge Defendant of all
proceeds from its unauthorized sales of the Products, and permanently enjoin
Defendant from using, and consequently willfully infringing on, the Trademarks; and

        F.   As to Count Six, award compensatory damages in an amount to be
determined at trial, but in excess of $25,000, as well as attorney fees and costs, disgorge
Defendant of its profits from all unauthorized sales of the Products, and permanently
enjoin Defendant from selling the Products in violation of O.R.C. § 4165.02.




{K0667159.1}                                 8
       Case: 1:19-cv-02260-DCN Doc #: 1 Filed: 09/27/19 9 of 9. PageID #: 9



                                         Respectfully submitted,

                                         KOHRMAN JACKSON & KRANTZ LLP

                                         /s/ Jon J. Pinney
                                         JON J. PINNEY (0072761)
                                         SEAN P. MALONE (0076353)
                                         DAVID R. POSTERARO (0024661)
                                         One Cleveland Center, 29th Floor
                                         1375 East Ninth Street
                                         Cleveland, Ohio 44114
                                         Phone: 216-696-8700
                                         Fax: 216-621-6536
                                         Email: jjp@kjk.com; spm@kjk.com;
                                         drp@kjk.com

                                         Counsel for Plaintiff

                                    JURY DEMAND

Plaintiff respectfully demands a trial by jury pursuant to Fed. R. Civ. P. 38.

                                         /s/ Jon J. Pinney
                                         JON J. PINNEY
